                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: CHONG YON HUBER                               : CHAPTER 13
          Debtor(s)                                  :
                                                     :
         CHARLES J. DEHART, III                      :
         STANDING CHAPTER 13 TRUSTEE                 :
            Movant                                   :
                                                     :
               vs.                                   :
                                                     :
         CHONG YON HUBER                             :
            Respondent(s)                            : CASE NO. 5-20-bk-00795


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

               AND NOW, this 8th day of June, 2020, comes Charles J. DeHart, III, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

                1. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor’s have excess non-exempt equity in the following:

                     a. Residential real estate

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Secured claims not in plan.
                     b. Plan ambiguous – Matrix Financial – Claim # 12

                        (1) Payment
                        (2) Term
                        (3) Base amount

                3. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. Current Profit and Loss Statement for twelve (12) months of 2019.

              4. The Trustee provides notice to the Court as to the ineffectiveness of debtor(s)
Chapter 13 Plan for the following reasons:

                     a. Clarification of debtor(s) counsel fees which are in conflict with
                        2016(b) Statement.



Case 5:20-bk-00795-RNO          Doc 18 Filed 06/11/20 Entered 06/11/20 08:01:41               Desc
                                Main Document    Page 1 of 2
               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                                  /s/Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 11th day of June, 2020, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Alan Jones, Esquire
P.O. Box 627
Lake Ariel, PA 18436


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 5:20-bk-00795-RNO         Doc 18 Filed 06/11/20 Entered 06/11/20 08:01:41                 Desc
                               Main Document    Page 2 of 2
